ON MOTION FOR REHEARING.
ELLISON, J.
We are asked to grant a rehearing in this cause to the end that our judgment may be modified by remanding the cause for another trial.
Plaintiff bases his request upon the ground that we are in error in stating that the. tenancy had been brought to an end prior to the trespass charged. He now says that whether the tenancy had ended is a matter of fact which has not been tried, and puts his claim for remanding the cause on the ground that an issue on that matter may be determined in the trial court.
The matter thus brought forward in the motion for rehearing is new to us. It was not mentioned or referred to in plaintiff’s brief which was filed in the cause under the statute and rules. In his brief he took issue with defendant on the latter’s proposition that the judgment should be reversed for the reason that where the tenancy has been terminated and the tenant remains in possession by holding over, he cannot maintain trespass quare clmisum fregit against the landlord for dispossessing him. He contested that point with argument and citation of authority and at no place did he suggest that he denied the tenancy had come to an end. We accepted the case as presented and rightfully assumed that defendant had, in point of fact, terminated the tenancy.
In his statement of the case, as a matter apart from his brief, he says that Isaac Levy became the tenant of defendant in March,. 1900, and that Isaac promptly paid the rent from month to month until November, 1900, and that some time about the first of November, 1900, defendant served a written notice on Isaac to terminate his tenancy on November 30, but *602that Isaac said it was served November 2nd. That no notice was served on him and he was in possession. He does not state that the notice was not served until the 2nd of the month, but that Isaac claimed it was not. All he stated as and for a statement of fact, was that no notice was served on him.
But if we had gone into the record we would have found ample reason for plaintiff not raising the point now urged, for we find there what, perhaps, is not an express confession, but a virtual concession that the tenancy had expired. We find that Isaac Levy was paying to defendant $50 per month in advance, as rent. That he did not pay for the month of November, whereupon this defendant began an action under the statute for rent and possession. He obtained judgment before the justice and Isaac appealed to the circuit court. Afterwards, in December, when, according to the notice, as defendant contends, the tenancy was terminated, he began an action of unlawful detainer against Isaac and also obtained judgment before the justice in that case, and Isaac appealed that also. These cases, on appeal, were delayed along until February 12, 1902, when Isaac settled them. The two suits, one for possession and for non-payment of rent, and the other for possession in unlawful detainer based on a termination of the tenancy, were settled by Isaac vacating the premises on May 15th, 1902, and paying the rent due up to that time, as well as the costs in the suits and this defendant’s attorney’s fees as plaintiff in those suits.
Plaintiff objected to this being shown on the ground that it was a compromise. But the objection was overruled, and we think properly. It was nothing less than an acknowledgment that this defendant was right in instituting those actions. We think there is no merit in the motion and it is therefore overruled. All concur.